739 N.W.2d 867 (2007)
Robert TRZCIENSKI, Plaintiff-Appellant,
v.
MAPLE RIDGE BUILDING, INC., and Travelers Indemnity Company, Defendants-Appellees.
Docket No. 133712. COA No. 273209.
Supreme Court of Michigan.
October 24, 2007.
On order of the Court, the application for leave to appeal the March 29, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.